Title: From George Washington to John Hancock, 13 December 1776
From: Washington, George
To: Hancock, John



Sir
Head Quarters Trenton Falls 13th Decemr 1776

The apparent Designs of the Enemy being to avoid this Ferry, and land their Troops above and below us, have induced me to remove from this place, the greater part of the Troops, and throw them into a different Disposition on the River: whereby, I hope not only to be more able to impede their passage, but also to avoid the Danger of being inclosed in this Angle of the River. And notwithstanding the extended Appearances of the Enemy on the other Side, made at least in part, to divert our Attention from any particular point, as well as to harrass us by Fatigue, I cannot divest myself of the Opinion, that their principal Design is to ford the River somewhere above Trenton; to which Design I have had particular Respect in the new Arrangement, wherein I am so far happy as to have the Concurrence of the General Officers at this place.
Four Brigades of the Army under Generals Lord Stirling, Mercer, Stephen and D’Fermoy extend from Yardleys up to Coryels Ferry, posted in such a Manner as to guard every suspicious part of the River and to afford Assistance to each other in Case of Attack. Genl Ewing with the Flying Camp of Pennsylvania, and a few Jersey Troops under General Dickinson are posted from Yardleys Ferry down to the Ferry opposite Bordentown. Colo. Cadwallader with the Pennsylvania Militia 

occupies the Ground above and below the Mouth of Neshaminy River as far down as Dunk’s Ferry, at which place Colonel Nixon is posted with the 3d Battalion of Philadelphia. A proper Quantity of Artillery is appointed to each Brigade, and I have ordered small Redoubts to be thrown up opposite every place where there is a possibility of fording.
I shall remove further up the River to be near the main Body of my small Army, with which every possible Opposition shall be given to any further Approach of the Enemy towards Philadelphia.
As Genl Armstrong has a good deal of influence in this State and our present force is small & inconsiderable, I think he cannot be better employed than to repair to the Counties where his Interest lies to animate the People, promote the recruiting Service & encourage the Militia to come in. He will also be able to form a proper Judgement of the Places suitable for Magazines of Provision to be collected. I have requested him to wait upon Congress on this Subject, and If Genl Smalwood should go to Maryland on the same business, I think it would have a happy effect. he is popular and of great influence and I am persuaded would contribute greatly to that States furnishing her Quota of Men in a little time. he is now in Philadelphia. I have the Honor to be Sir very respectfully Yr Most Obd. St

Go: Washington

